El Jijez Asociado Sr? Aldrey,
emitió la opinión del tribunal.
La demanda en este caso alega snstancialmente qne Don Pedro Roselló era dueño en 1897, según escritura pública, de una finca descrita en la demanda, con 240 cnerdas de cabida, de las qne segregó y vendió, también por escritura pública de Io. de diciembre de 1897, una parcela o solar de veinte metros de frente por cincuenta de fondo, que asimismo describe, a favor de Doña Mercedes Segarra, cuya señora, por documento pú-blico de 31 de agosto de 1898, lo donó a la Congregación de-mandante, así como un edificio de manipostería que estaba en-tonces en construcción en dicho solar, donación que fué acep-tada por la Congregación demandante; qne no siendo inscri-bible el título de la demandante, tramitó un expediente de do-minio qne fué aprobado y luego inscrito el 10 de noviembre 1903 en el Registro de la Propiedad de Mayagüez; que desde. 1898 la demandante ha sido y es la única y absoluta dueña de dicho solar, teniendo su posesión pacífica y material hasta 1904, desde cuyo año la posee el demandado ilegalmente y *727sin título para ello, así como el edificio de manipostería cuyo valor era de $3,000, cuyos materiales lia utilizado el deman-dado, sin pagar su valor, siendo su renta razonable 600 pesos anuales; concluyendo por pedir se condenara al demandado a entregarle y restituirle la posesión del solar y a pagarle $3,000 por los materiales que se apropió, más $3,600 por la renta de seis años y las costas.
Contra esa demanda se dedujeron varias excepciones, de las cuales sólo una fue sostenida por la corte inferior y lia servido de base para la sentencia que el demandante ba ape-lado.
La mencionada excepción está redactada en los siguientes términos:
“Que la demanda no aduce hechos suficientes para determinar una causa de acción.
“De los nueve hechos de la demanda, no se deriva causa alguna de acción, pues ninguno de ellos contiene materia que pueda ser ob-jeto de controversia o litigio, ni que puedan por tanto dar origen a acción alguna; reduciéndose la demanda a hacer en ellos una relación de los diversos modos de adquisición de una finca, limitándose en el hecho VII a consignar, que el demandado la posee ilegalmente, sin determinar en qué concepto pueda poseerla el demandado y en qué consiste la ilegalidad de dicha posesión, hecho que se hace preciso y absolutamente necesario consignar, para que pudiera vislumbrarse, al menos, un principio de acción en este caso, y dar origen a materia objeto de controversia o litigio; estando, por otra parte, prescrita cualquier acción que se pretenda para recobrar la posesión, según pre-cepto del artículo 1869 del Código Civil.”
En cuanto a la sentencia ,qne es objeto de este recurso, dice así:
“En vista de la resolución de la corte, dictada en el día de hoy, declarando con lugar la excepción de los demandados, de que la de-manda no aduce hechos "suficientes para determinar una causa de ac-ción, por estimar que es una demanda para recobrar-la posesión y que ha prescrito la acción, y vista también la solicitud verbal del Letrado Leopoldo Feliú pidiendo se reserve a la parte demandante el *728derecho de iniciar cualquiera otra acción que sea procedente, la corte dicta sentencia desestimando la demanda, por haber prescrito la acción de recobrar la posesión, con las costas a la parte demandante, reser-vando a dicha parte demandante, el derecho de iniciar las acciones que creyere oportunas, para demostrar su dominio sobre los terrenos que reclama y cualquiera otra acción que fuera procedente.”
La cuestión, pues, a resolver es, si los hechos expuestos en-la demanda demuestran el ejercicio de una acción reivindica-toría de propiedad, o que la acción ejercitada es solamente para recobrar la posesión perdida del inmueble en litigio, bajo cuyo último punto de vista apreció la cuestión la corte inferior y por ello fué que declaró la prescripción de tal acción.
Según la jurisprudencia constante del Tribunal Supremo de España y también de esta Corte Suprema, son condicio-nes indispensables en una acción reivindicatoría, que se fije con precisión y claridad la cosa que se reclama, que se prue-be su dominio e identidad durante el juicio, o sea que es la misma a que se refieren los documentos, y que la posee el demandado.
Véanse las sentencias de 3 de julio de 1883; 22 de septiem-bre de 1886; 6 de abril de 1887; 14 de junio de 1889; 10 de mayo de 1895; y también las de este tribunal de 24 de octu-bre de 1900; 10 de mayo y 22 de junio de 1902 y 17 de junio de 1905.
De acuerdo con esta doctrina, la demanda que contenga esos requisitos ejercita una acción reivindicatoría.
Leídos detenidamente los hechos de la demanda en este caso, encontramos que claramente consigna que la asociación demandante, es dueña por título de-donación aceptada, del solar objeto del litigio, expresando además que lo tiene ins-crito a su nombre en el registro de la propiedad, la proce-dencia del mismo, que tuvo su posesión material hasta que en 1904 lo ocupó y poseyó el demandado sin título alguno para ello, así como la construcción existente en el mismo. Contiene, pues, todos los requisitos de una demanda reivin-*729dicatoria, por lo que debe considerarse, como tal; y si esos hechos son ciertos, y nada bay que obstaculice el ejercicio de su. derecho, tiene acción para que por el demandado se le reconozca su dominio, devolviéndole el solar, la construcción que en él existía cuando lo detentó y en su caso los frutos o rentas del mismo.
Los Jiechos, pues, de la demanda demuestran por sí mis-mos, que se ejercita la acción reivindicatoría y no la de reco-brar la posesión perdida, porque para ejercitar ésta, no era necesario alegar, como se alegó, la propiedad de la cosa, bas-tando con aducir la posesión y su pérdida, la mera tenencia, pues aun ésta es respetada por la ley cuando no transcurre un año desde que se perdió.
Si, pues, no se alega la posesión sino el dominio, es claro que no se trata de recobrar únicamente la posesión sino el dominio, por lo que la acción ejercitada es reivindicatoría de propiedad y no de recobrar la posesión, en cuyo caso hu-biera sido aplicable la prescripción consignada en el artículo 1869, número Io. del Código Civil Eevisado, porque apare-cería en la propia demanda, que por más de un año se había perdido la posesión. • •
Como la demanda contiene todas las alegaciones necesa-rias para una acción reivindicatoría, que no aparece pres-crita, fué errónea la resolución y sentencia de la corte inferior que no lo estimó así, sino que se ejercitaba una acción prescrita, para recobrar la posesión, por lo que la sentencia debe ser revocada, continuándose los procedimientos a fin de que el demandado conteste dentro del término que se le fije por la corte inferior.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
Juez disidente: Sr. MacLeary.